Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         October 30, 2018




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 51071-5-II

                                 Respondent,

           v.

    MICHAEL DWAYNE HARRIS,                                     UNPUBLISHED OPINION

                                 Appellant.

          JOHANSON, P.J. — Michael Dwayne Harris appeals his jury trial conviction for violation

of a domestic violence court order based on his contact with his wife, Laurel Harris. He argues

that (1) the evidence was insufficient to support the verdict because the no-contact order prohibited

contact with an African-American female and the evidence established that Laurel1 was Caucasian

and (2) the protective order violated due process by failing to provide notice of who the protected

party was because it failed to identify the correct race of the protected party.2 We affirm.




1
    We refer to Laurel Harris by her first name to avoid confusion; we intend no disrespect.
2
  Harris also asks that we waive appellate costs. Pursuant to RAP 14.2, we will defer to the
commissioner if the State files a cost bill and Harris objects.
No. 51071-5-II


                                              FACTS

         On July 12, 2013, the King County Superior Court issued a domestic violence no-contact

order prohibiting Harris from having contact with Laurel I. Harris. The no-contact order provided

the protected party’s date of birth and stated that the protected party was a black female. The no-

contact order contained a finding of fact that the protected party was Harris’s “[i]ntimate partner

(former/current spouse; parent of common child; former/current dating; or former/current

cohabitants).” Ex. 1 at 2. The no-contact order expired July 12, 2018.

         On February 12, 2017, Laurel contacted 911 and reported that her husband, Harris, had

assaulted her. City of Lakewood Police Officer Jacob Veenker responded to the 911 call and

apprehended Harris. After being advised of his Miranda3 rights, Harris told Officer Veenker that

he (Harris) had been at his wife’s home and that she had assaulted him. Harris acknowledged that

there had been a no-contact order prohibiting him from contacting his wife, but he asserted that he

thought the no-contact order had expired a month earlier.

         Officer Veenker then contacted Laurel. He verified that her birthdate matched the birthdate

of the protected party in the no-contact order.

         The State charged Harris with two counts of violation of a domestic violence court order.4

At trial, Officer Veenker and Laurel testified as described above. Harris did not present any

witnesses.




3
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
4
  Count 1 alleged that Harris had two prior convictions for violating protection orders; count 2
alleged that the alleged violation was an assault that did not amount to a first or second degree
assault.

                                                  2
No. 51071-5-II


         During the trial, the trial court admitted the King County domestic violence no-contact

order. Laurel verified that her birthdate was the same as the birthdate of the protected party and

testified that she was the protected party named in the no-contact order. Laurel also testified that

she had been married to Harris since 2009.

         On cross-examination, Laurel agreed that she “identif[ied] as being Caucasian.”            3

Verbatim Report of Proceedings (RP) at 231. On redirect, Laurel testified that despite the fact she

was not African-American, she was the person identified as the protected party in the no-contact

order.

         After the State rested, defense counsel moved to dismiss both counts because the State had

failed to prove that the protected party was Laurel because she was not African-American. The

trial court denied the motion but invited defense counsel to make this argument to the jury.

         In closing argument, defense counsel argued that Laurel was not the person named in the

protection order because she was not African-American. In rebuttal argument, the State argued

that although the no-contact order misidentified Laurel’s race, “no one [was] actually even

disputing that it is in reference to the Laurel Harris that testified here today.” 3 VRP at 269. The

State noted that Harris had admitted to the officer that there had been a protection order prohibiting

Harris from contacting his wife and that Laurel had testified that she was the protected party.

         The jury found Harris guilty of violation of a domestic violence court order as charged in

count 1.5 Harris appeals his conviction.




5
  The jury also found Harris not guilty of violation of a domestic violence court order as charged
in count 2.
                                                  3
No. 51071-5-II


                                            ANALYSIS

       Harris argues that (1) the evidence was insufficient to support the verdict because the no-

contact order prohibited contact with an African-American female and there was no evidence that

Laurel was African-American and (2) the protective order violated due process by failing to

provide notice of who the protected party was because it failed to identify the correct race of the

protected party. These arguments fail.

                                 I. SUFFICIENCY OF THE EVIDENCE

       Harris first argues that the evidence was insufficient to support the conviction because

Laurel did not match the race described in the no-contact order. We disagree.

       In reviewing a claim of insufficient evidence, we examine “‘whether any rational fact

finder could have found the essential elements of the crime beyond a reasonable doubt.’” State v.

Drum, 168 Wash. 2d 23, 34-35, 225 P.3d 237 (2010) (quoting State v. Wentz, 149 Wash. 2d 342, 347,

68 P.3d 282 (2003)). An appellant challenging the sufficiency of evidence “necessarily admits the

truth of the State’s evidence and all reasonable inferences that can be drawn from [that evidence].”

Drum, 168 Wash. 2d at 35 (citing State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992)).

       Here, although the no-contact order misidentified Laurel’s race, the evidence taken in the

light most favorable to the State was sufficient to allow the jury to find that Harris violated the no-

contact order because there was other evidence that Laurel was the protected party. First, Laurel’s

full name matched the name of the protected party. Second, Laurel’s birthdate matched the

birthdate of the protected party. Third, the no-contact order stated that the protected party was an

“[i]ntimate partner (former/current spouse; parent of common child; former/current dating; or

former/current cohabitants)” to Harris, and Laurel testified that she was Harris’s wife and that they


                                                  4
No. 51071-5-II


had been married at the time the no-contact order was issued. Ex. 1 at 2. And fourth, Harris

admitted to Officer Veenker that he was aware of a no-contact order prohibiting him (Harris) from

contacting his wife. Despite the disparity in race, this evidence was clearly sufficient to allow a

jury to find that Laurel was the protected party. Accordingly, Harris’s sufficiency argument fails.

                                         II. DUE PROCESS

       Harris next argues that he “did not have sufficient notice that he could [not] have contact

with a white woman by the same, common name” and that this violated his right to due process

under the Fourteenth Amendment. Opening Br. of Appellant at 6. In effect, he is arguing that the

error in the no-contact order deprived him of his due process right to receive adequate warning of

proscribed conduct. Again, we disagree.

       Harris does not cite to any authority requiring that the no-contact order’s description of the

protected party be exact. The cases he cites to address the adequacy of charging documents and

the adequacy of statutes, not the adequacy of a description in a no-contact order. See City of

Bothell v. Kaiser, 152 Wash. App. 466, 471, 217 P.3d 339 (2009) (adequacy of charging document);

State v. Watson, 160 Wash. 2d 1, 6, 154 P.3d 909 (2007) (adequacy of penal statutes).

       But even presuming, but not deciding, that the no-contact order must be specific enough to

provide fair notice of the prohibited conduct, Harris’s argument fails. See City of Seattle v. Rice,

93 Wash. 2d 728, 731, 612 P.2d 792 (1980) (in the context of penal statutes, due process requires, in

part, that individuals have fair notice of the proscribed conduct). Fair notice is provided when

persons of reasonable understanding are not required to guess the nature of the prohibited conduct.

See Rice, 93 Wash. 2d at 731. In this instance, Harris has not shown that the description of the

protected party that he was prohibited from contacting was so vague he would have to guess at the


                                                 5
No. 51071-5-II


identity of the person. The no-contact order included the correct name of the protected party, her

correct birthdate, and the fact that the protected party was his “[i]nmate partner.” Ex. 1 at 1-2.

This information was more than sufficient to provide Harris with adequate warning that his wife

was the protected party. Accordingly, this argument fails.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, P.J.
 We concur:



 BJORGEN, J.




 SUTTON, J.




                                                6